Exhibit 10.16

 

 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”), effective as of December 31, 2006, by
and between Lexington Realty Trust, a Maryland real estate investment trust (the
“Company”) and Michael L. Ashner (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Board of Trustees of the Company (the “Board”), has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Executive and to provide
the Executive with compensation and benefits arrangements which are competitive
with those of other real estate investment trusts; and

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control (as defined below) and to
encourage the Executive’s full attention and dedication to the Company currently
and in the event of any threatened or pending Change in Control;

 

NOW, THEREFORE, in order to accomplish these objectives and in consideration of
the mutual covenants and promises contained herein, the parties hereto, each
intending to be legally bound hereby, agree as follows:

1.             Employment. Subject to the terms and conditions set forth herein,
the Company shall employ the Executive as Chairman and Director of Strategic
Transactions, and the Executive accepts such employment for the Employment Term
(as defined below). During the Employment Term, the Executive shall perform the
duties of Chairman and Director of Strategic Transactions and such other duties
as may from time to time be assigned to him by the Board.

2.             Performance. Except as provided below, the Executive will serve
the Company faithfully and to the best of his ability and will devote such
business time, energy, experience and talents to the business of the Company and
its affiliates as is reasonably required to perform his duties hereunder;
provided, however, that it shall not be considered a violation of the foregoing
for the Executive to engage in “Permitted Activities.” As used herein, the term
“Permitted Activities” shall include the Executive’s (i) management of his
personal or his family’s investments, (ii) serving as Chairman and Chief
Executive Officer of each of Winthrop Realty Trust (“Winthrop”), First Winthrop
Corporation (“FWC”) and Winthrop Realty Partners, L.P. (“WRP”) and their
respective affiliates, (iii) serving as principal of FUR Advisors LLC, provided
that FUR Advisors LLC engages in no business other than acting as advisor for
Winthrop, (iv) engaging in Permitted Investments (as defined below) (v) serving
on civic or charitable boards or committees, (vi) serving as director or trustee
of those public companies listed on Schedule 1 hereto, or, (vii) with the
advance written approval of the Board, serving on industry boards or committees,
so long as with respect to foregoing clauses (v) through (vii), any such
activities do not interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement. For purposes of this Agreement, “Permitted Investments” shall mean
(W) investments in equity securities of publicly traded real

 



 

--------------------------------------------------------------------------------

 

 

estate entities in an amount not to exceed two percent (2%) of the outstanding
equity securities of such entity; (X) passive investments in real estate
entities where the investment does not represent the greater of a 10% equity
interest in the entity or $1,500,000; and (Y) investments in the entities set
forth on Schedule 2 hereto (such entities being hereinafter referred to as
“Ashner Entities”) provided that such Ashner Entities only make additional
investments in assets related to those assets directly or indirectly currently
owned or currently controlled, in each case as of the date hereof, by any Ashner
Entity.

3.             Employment Term. Unless earlier terminated pursuant to Section 6
below (including, but not limited to, the Executive’s termination of employment
due to death, resignation, or Disability (as defined in Section 5(b)(iii)
below)), the employment term shall begin upon January 1, 2007 (the “Effective
Date”), and shall continue for a period of three years from such date (the
“Initial Term”); provided that such term shall be automatically extended for
additional periods of one (1) year commencing on the third anniversary of the
Effective Date and each anniversary thereof (such period the “Additional Term”)
unless either party shall have given notice to the other party that such party
does not desire to extend the term of this Agreement, such notice to be given at
least one hundred eighty (180) days prior to the end of Initial Term or
Additional Terms (the Initial Term and the Additional Term or Terms, if
applicable, collectively, the “Employment Term”).

 

4.

Compensation and Benefits.

(a)           Base Salary. As compensation for services hereunder and in
consideration of the Executive’s other agreements hereunder, during the
Employment Term, the Company shall pay the Executive a base salary, payable in
equal installments in accordance with the Company’s procedures, subject to
withholding and other applicable taxes, at an annual rate of Four Hundred Fifty
Thousand Dollars ($450,000), subject to review by the Company no less frequently
than annually for increase (but not to be decreased) (such base salary, as
increased from time to time being hereinafter referred to as “Base Salary”).

(b)           Bonuses and Incentive Compensation. During the Employment Term,
the Executive shall have opportunities for bonuses and shall have opportunities
for incentive compensation comparable to those provided to other senior
executives of the Company and shall be eligible to participate in all bonus and
incentive compensation plans made available by the Company, from time to time,
for its senior executives.

(c)           Medical, Dental, Disability, Life Insurance, Pension and Other
Benefits. During the Employment Term, the Executive shall, in accordance with
the terms and conditions of the applicable plan documents and all applicable
laws, be eligible to participate in the various medical, dental, disability,
life insurance, pension and other employee benefit plans made available by the
Company, from time to time, for its senior executives.

 

 

-2-

 



 

--------------------------------------------------------------------------------

 

 

(d)           Vacation, Sick Leave. During the Employment Term, the Executive
shall be entitled to vacation and sick leave in accordance with the Company’s
established practices with respect to its senior executives.

(e)           Expenses. The Executive shall be reimbursed by the Company for all
reasonable expenses actually incurred by him in connection with the performance
of his duties hereunder in accordance with policies established by the Company
from time to time and upon receipt of appropriate documentation.

5.             Termination. (a)         The employment of the Executive
hereunder shall terminate at the end of the Employment Term. The employment of
the Executive hereunder may also be terminated at any time (i) by the Company
with or without Cause (as defined in Section 5(b)(i) below); or (ii) by the
Executive with or without Good Reason (as defined in Section 5(b)(ii) below) by
notice of resignation delivered to the Company. Anything in this Agreement to
the contrary notwithstanding, if a Change in Control occurs and if the
Executive’s employment with the Company is terminated prior to the date on which
the Change in Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then the Executive shall be treated for purposes of this Agreement as if he had
been terminated without Cause (such a termination shall be referred to in this
Agreement as a “Pre-Change in Control Termination”). At any time after a
Disability (as defined in Section 5(b)(iii) below) occurs, provided that the
Board, upon advice of a medical doctor selected in accordance with Section
5(b)(iii) hereof, determines that the Executive remains incapable of performing
his essential duties and responsibilities hereunder, subject to applicable legal
requirements, the Company may terminate the Executive’s employment effective
forthwith after giving notice to the Executive of such termination. Further, if
the Board, upon advice of a medical doctor selected in accordance with Section
5(b)(iii) hereof, shall reasonably determine that the Executive has become
physically or mentally incapable of performing his essential duties and
responsibilities as provided in this Agreement and such incapacity is likely to
last for a period of at least one hundred eighty (180) days from the onset of
such incapacity, the Company may, at its discretion at any time thereafter while
the Executive remains incapable of performing his material duties hereunder, and
subject to applicable legal requirements, remove the Executive from his then
position with the Company; provided, further, that if he returns to full time
employment, with the permission of the Board, prior to the time he is determined
to have incurred a Disability, he shall be restored to his position or positions
with the Company.

 

(b)

For purposes of this Agreement,

(i)         “Cause” shall mean: (A) the Executive’s conviction of, plea of nolo
contendere to, or written admission of the commission of, a felony (but not a
traffic infraction or similar offense), (B) any breach by the Executive of any
material provision of this Agreement; (C) any act by the Executive involving
moral turpitude, fraud or misrepresentation with respect to his duties for the
Company or its affiliates; or (D) gross negligence or willful misconduct on the
part of the Executive in the performance of his duties as an employee, officer
or member of the Company or its affiliates (that in only the case of gross
negligence results in a material economic harm to the Company); provided,
however, that the Company may not

 

 

-3-

 



 

--------------------------------------------------------------------------------

 

 

terminate the Executive’s employment under clauses (B), (C) or (D) unless the
Company first gives the Executive notice of its intention to terminate and of
the grounds for such termination within 90 days of the date a member of the
Company’s Board (excluding the Executive), first becomes aware of such event,
and in the case of a breach set forth in clause (B) above, the Executive either
(X) has not, within 30 days following receipt of such notice, cured such Cause,
or (Y) in the event such Cause cannot be cured within such 30-day period, has
not taken all reasonable steps to cure such Cause. No termination for Cause
shall be effective unless the Board makes a Cause determination after notice to
the Executive and the Executive has been provided with the opportunity (with
counsel of his choice) to contest the determination at a meeting of the Board.

(ii)        “Good Reason” shall mean the occurrence of one or more of the
following events without the Executive’s written consent or, in the case of
clause (E) below, without prior written notice to, and the participation or
consent of Winthrop, provided that the Executive first gives the Company written
notice of his intention to terminate and of the grounds for such termination
within 90 days of such event, and, with respect to clauses (A) – (D), the
Company has not cured such Good Reason within thirty (30) days of the Executive
giving the Company written notice thereof: (A) a material reduction of the
Executive’s authority, duties and responsibilities, or the assignment to the
Executive of duties materially inconsistent with the Executive’s position or
positions with the Company, (B) a reduction in the Executive’s rate of Base
Salary; (C) a breach by the Company of any material provision of this Agreement;
(D) the Company’s requiring the Executive to be based at any office or location
located more than fifty (50) miles from the New York metropolitan area, or (E)
the Company acquires or makes an Investment in Real Property other than a Net
Lease Asset (as defined in that certain Acquisition Agreement, dated as of
November 7, 2005, between Newkirk and First Union Real Estate Equity and
Mortgage Investments) except for Investments in Real Property relating to those
non-Net Lease Assets which the Company currently owns, is currently under
contract to acquire, or has acquired an option to purchase. Notwithstanding
anything herein to the contrary, any change of the Executive’s position with the
Company to which the Executive consents in writing shall not constitute Good
Reason. As used herein, the term “Investment in Real Property” shall mean the
direct or indirect ownership of a fee, leasehold interest or other interest in
real property or the providing of financing, including a participation interest,
secured directly or indirectly by a fee, leasehold or other interest in real
property or the ownership interests in an entity that owns, directly or
indirectly, a fee, leasehold interest or other interest in real property;
provided, however, that investments in equity securities of publicly traded real
estate entities in an amount not to exceed two percent (2%) of the outstanding
equity securities of such entity shall not be an Investment in Real Property.

(iii)       “Disability” shall mean the mental or physical incapacity of the
Executive such that (A) he qualifies for long-term disability benefits under a
Company-sponsored long-term disability policy or (B) the Executive has been
incapable as a result of illness, disease, mental or physical disability,
disorder, infirmity, or impairment or similar cause of performing his essential
duties and responsibilities for any period of one hundred eighty (180) days
(whether or not consecutive) in any consecutive three hundred sixty-five (365)
day period. Disability shall be determined by an approved medical doctor
selected by the Company and the Executive. If the Company and the Executive
cannot agree on a medical doctor, each party shall

 

 

-4-

 



 

--------------------------------------------------------------------------------

 

 

select a medical doctor and the two doctors shall select a third who shall be
the approved medical doctor for this purpose.

 

(iv)

“Change in Control” shall mean:

(A)          The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) (“Beneficial
Ownership”) of 20% or more of either (i) the then outstanding common shares of
beneficial interest of the Company (the “Outstanding Company Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of trustees (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (A), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
or (4) any acquisition by any entity pursuant to a transaction which complies
with clauses (1), (2) and (3) of subsection (C) of this Section 5(b)(iv); or

(B)          Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a trustee subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the trustees then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(C)          Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the Persons who had Beneficial
Ownership, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination, have
Beneficial Ownership, of more than 50%, respectively, of the then outstanding
common shares of beneficial interest and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination) acquires
Beneficial Ownership of 20% or more of, respectively, the then outstanding
shares of common stock of the entity resulting from such Business Combination or
the combined voting power of the then outstanding voting securities of such
entity except to the

 

 

-5-

 



 

--------------------------------------------------------------------------------

 

 

extent that such ownership existed prior to the Business Combination and (3) at
least a majority of the members of the board of directors or board of trustees,
as the case may be, of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement with the successor or purchasing entity in respect of such Business
Combination, or of the action of the Board, providing for such Business
Combination; or

(D)         Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

 

6.

Severance.

(a) If, during the Employment Term,

(1)           the Executive terminates his employment with the Company for Good
Reason; or

(2)           the Executive’s employment is terminated by the Company without
Cause; or

(3)           the Executive’s employment is terminated in a Pre-Change in
Control Termination;

then, the Company shall have no liability or further obligation to the Executive
except as follows: the Executive shall be entitled to receive, subject to
Section 6(e):

(i)         within 30 days of such termination of employment, any earned but
unpaid Base Salary for the period prior to termination and any earned but unpaid
bonuses, in cash, for prior periods which have ended at the time of such
termination (“Entitlements”);

(ii)        at the time provided in such plan, any rights to which he is
entitled in accordance with such applicable plan or program provisions under any
employee benefit plan, program or arrangement, fringe benefit or incentive plan
(“Rights”);

(iii)       within 30 days of such termination of employment, severance pay (the
“Severance Pay”) in the amount equal to 2.99 times the sum of: (x) the
Executive’s Base Salary at termination and (y) his regular target bonus, in
cash, assuming achievement of 100% of all targets under Company’s executive
bonus plan in effect for the fiscal year in which his termination occurs (by way
of example only, 200% of Executive’s Base Salary under the current executive
bonus plan) (or, if no such executive bonus plan is in effect, the executive
bonus plan in effect for the fiscal year prior to the fiscal year in which his
termination occurs); provided that if Executive terminates this Agreement
pursuant to clause (E) of the definition of Good Reason, the amount of Severance
Pay due to Executive pursuant to this paragraph (iii) shall equal one-half (1/2)
of the Severance Pay otherwise due hereunder but all other benefits and payments
shall remain the same;

(iv)       a pro rata annual bonus, in cash, determined by (x) the number of
days the Executive was employed by the Company during the fiscal year divided by

 

 

-6-

 



 

--------------------------------------------------------------------------------

 

 

365, and multiplied by (y) his regular target bonus assuming achievement of 100%
of all targets under Company’s executive bonus plan in effect for the fiscal
year in which his termination occurs (by way of example only, 200% of
Executive’s Base Salary under the current executive bonus plan) (or, if no such
executive bonus plan is in effect, the executive bonus plan in effect of the
fiscal year prior to the fiscal year in which his termination occurs); and

Additionally, upon the earlier of a Change in Control or a termination of the
Executive’s employment under Section 6(a)(1), 6(a)(2) or 6(a)(3) above, all
non-vested and/or unearned bonus and long-term incentive awards previously
granted to the Executive, including but not limited to restricted stock,
deferred share awards, and stock options shall earn and fully vest and become
nonforfeitable.

Additionally, medical, dental, disability, life insurance and other employee
welfare benefits (the “Welfare Plans”) then provided to senior executives of the
Company shall be continued following the date of termination for a period of
three (3) years and, if the Executive is precluded from participating in any
Welfare Plan by its terms or applicable law during such period, the Company
shall pay to the Executive in a lump sum the cash equivalent of the premiums or
other contributions that the Company would otherwise pay under the terms of this
Agreement as of the date of the Executive’s termination, or date of payment if
later, to continue the Executive’s participation in the Welfare Plans for three
years. As a condition of receiving the Severance Pay under Section 6(a)(iii) and
Section 6(a)(iv) and the vesting of awards under Section 6(a) upon the
Executive’s termination of Employment, the Executive agrees to execute a release
thereby releasing the Company and its affiliates from any and all obligations
and liabilities to the Executive arising from or in connection with the
Executive’s employment or termination of employment with the Company and its
affiliates and any disagreements with respect to such employment, except that
such release shall not apply with respect to any rights of the Executive to
indemnification under the Company’s Certificate of Incorporation or By-Laws or
to any rights of the Executive to indemnification or directors’ and officers’
liability insurance coverage of the Company and its affiliates.

(b)           If during the Employment Term, the Executive’s employment is
terminated on account of death or Disability, the Company shall have no
liability or further obligation to the Executive except as follows: the
Executive (and his estate or designated beneficiaries under any
Company-sponsored employee benefit plan in the event of his death) shall be
entitled to receive, subject to Section 6(e):

(i)         any Entitlements within 30 days of such termination of employment
or, if later, the date such Entitlement would otherwise be paid to active
employees of the Company, and any Rights at the time provided in the relevant
plans;

(ii)        within 30 days of such termination of employment, Severance Pay in
the amount of one (1) times the Executive’s Base Salary at termination;

(iii)       all non-vested bonus and long-term incentive awards previously
granted to the Executive, including but not limited to restricted stock,
deferred share awards and stock options, shall earn and fully vest and become
nonforfeitable; and

 

 

-7-

 



 

--------------------------------------------------------------------------------

 

 

(iv)       at the time such bonuses or payments would otherwise have been paid,
a pro rata portion of the bonuses he would have received under the Company’s
executive bonus plan in effect at the time of his termination had he remained
employed by the Company for the full fiscal year in which his termination
occurs, equal to the ratio of the number of days of his employment by the
Company during such fiscal year to 365, and a pro rata portion of any payment he
would have received or award that would have vested under any performance-based
long-term incentive award program of the Company had he remained employed by the
Company for the full performance period or periods in which his termination
occurs, equal to the ratio of the number of days of his employment by the
Company during such period to the full number of days in such period (such
amounts to be referred to herein as the “Pro Rata Bonus and Incentive
Payments”);

Additionally, the group health plan then provided to senior executives of the
Company shall be continued following the date of termination for a period of two
(2) years and, during such period, if the Executive is precluded from
participating in such group health plan by its terms or applicable law, the
Company shall pay to the Executive in cash the premiums or other contributions
that the Company would otherwise pay as of the date of the Executive’s
termination to continue the Executive’s participation in the group health plan
for two years. Notwithstanding the foregoing, the continuation period for group
health benefits under Section 4980B of the Code by reason of the Executive’s
termination of employment with the Company shall be measured from his actual
date of termination of employment. Except in the case of a termination in
connection with or following a Change in Control or a Pre-Change in Control
Termination, as a condition of receiving the Severance Pay under Section
6(b)(ii) and the bonus payments and accelerated vesting under Section 6(b)(iii)
and (iv), the Executive, or the representative of his estate if he has died,
agrees to execute a release thereby releasing the Company and its affiliates
from any and all obligations and liabilities to the Executive arising from or in
connection with the Executive’s employment or termination of employment with the
Company and its affiliates and any disagreements with respect to such
employment, except that such release shall not apply with respect to any rights
of the Executive to indemnification under the Company’s Certificate of
Incorporation or By-Laws or to any rights of the Executive to indemnification or
directors’ and officers’ liability insurance coverage of the Company and its
affiliates.

(c)           If during the Employment Term, the Executive’s employment is
terminated by the Company for Cause or by the Executive without Good Reason and
Section 6(a) (with respect to a Pre-Change in Control Termination) does not
apply, the Company shall have no liability or further obligation to the
Executive except as follows: the Executive shall be entitled to receive any
Entitlements within 30 days of such termination of employment or, if later, the
date such Entitlement would otherwise be paid to active employees of the
Company, and any Rights at the time provided in the relevant plans.

(d)           The payments made pursuant to this Section 6 shall be excluded
from all pension and benefit calculations under the employee benefit plans of
the Company and its affiliates, except as otherwise provided in the applicable
employee benefit plan.

 

 

-8-

 



 

--------------------------------------------------------------------------------

 

 

(e)           Notwithstanding anything in this Section 6 to the contrary, if the
Company determines in good faith that any payment or benefit to the Executive
under this Section 6, or any vested shares of the Company’s common stock
deferred to a rabbi trust for the benefit of the Executive, that, in either
case, is payable to the Executive on account of his termination of employment
with the Company, constitutes a “deferral of compensation” under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (as set forth in IRS
Notice 2005-1, Q&A-4 or successor Temporary or Final Treasury Regulations) and
the Executive is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i), the Company shall delay commencement of any such payment or
benefit until six months after the Executive’s last day of employment with the
Company (the “409A Suspension Period”). Within fourteen calendar days after the
end of the 409A Suspension Period, the Company shall pay to the Executive a lump
sum payment in cash equal to any payments (including interest on any such
payments, at an interest of not less than the prime interest rate, as published
in the Wall Street Journal, over the period such payment is restricted from
being paid to the Executive) and benefits that the Company would otherwise have
been required to provide under this Section 6 but for the imposition of the 409A
Suspension Period. Thereafter, the Executive shall receive any remaining
payments and benefits due under this Section 6 in accordance with the terms of
this Section (as if there had not been any suspension period beforehand).

 

7.             Covenants of the Executive. (a)   From the date hereof until the
Reversion Date (as defined in the Amendment to Acquisition Agreement and
Assignment and Assumption, dated of even date herewith, among the Company,
Newkirk Realty Trust, Inc. and Winthrop, (i) except for Permitted Investments,
the Executive shall not, within any jurisdiction or marketing area in which the
Company or any of its affiliates is doing business, directly or indirectly, own,
manage, operate, control, consult with, be employed by or participate in the
ownership, management, operation or control of any business of the type and
character engaged in or competitive with that conducted by the Company or any of
its affiliates; provided, however, that the Company acknowledges that
investments by Winthrop in non-Net Lease Assets are not a violation of this
Section 7(a)(i); (ii) the Executive shall not, directly or indirectly, employ,
solicit for employment or otherwise contract for the services of any employee of
the Company or any of its affiliates at the time of this Agreement or who shall
subsequently become an employee of the Company or any such affiliate; provided,
however, this subparagraph (ii) shall not apply to (A) the Executive’s personal
secretary at the time of termination, (B) provided that Executive has not been
terminated for Cause, Lara Johnson; provided further, that so long as Executive
has not been terminated by the Company for Cause, it will not be a violation of
this subparagraph (ii) if (x) any of the persons listed on Schedule 7(a)(ii)
attached hereto approach Ashner about employment with Winthrop, FWG or WRP, (y)
in response to such approach Executive offers such person employment at
Winthrop, FWG or WRP at any time after July 15, 2007, and (z) Executive delivers
written notice of such offer to the Company, including all the terms thereof, at
least thirty (30) days prior to the effective date of such offer; and (iii) the
Executive will not solicit, in competition with the Company or its affiliates,
any person who is, or was at any time within the twelve months prior to his
termination of employment, a customer of the business conducted by the Company
or any of its affiliates. For purposes of determining whether to permanently
withhold, or recover, payments from the Executive pursuant to Section 7(d)
hereof, the Board shall determine what constitutes a competing business;
provided that (x) the scope of businesses and the jurisdictions and marketing
areas within which the Executive has agreed not

 

 

-9-

 



 

--------------------------------------------------------------------------------

 

 

to compete pursuant to clause (a)(i) of this Section 7 shall, for any challenged
activity of the Executive, be determined as of the date of any such activity and
(y) the Executive’s ownership of securities of two percent (2%) or less of any
publicly traded class of securities of a public company shall not be considered
to be competition with the Company or any of its affiliates. Notwithstanding the
foregoing, the provision of this Section 7(a) shall not apply following the
Executive’s termination if the Executive is terminated by the Company without
Cause or the Executive terminates for Good Reason or a Pre-Change in Control
Termination.

(b)           For the Employment Term and thereafter, (i) the Executive will not
divulge, transmit or otherwise disclose (except as legally compelled by court
order, and then only to the extent required, after prompt notice to the Company
of any such order), directly or indirectly, other than in the regular and proper
course of business of the Company, any confidential knowledge or information
with respect to the operations, finances, organization or employees of the
Company or with respect to confidential or secret processes, services,
techniques, customers or plans with respect to the Company; and (ii) the
Executive will not use (except as legally compelled by court order, and then
only to the extent required, after prompt notice to the Company of any such
order), directly or indirectly, any confidential information for the benefit of
anyone other than the Company; provided, however, that the Executive has no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the public other than through disclosure by the Executive. All new processes,
techniques, know-how, inventions, plans, products, patents and devices
developed, made or invented by the Executive, alone or with others, while an
employee of the Company which are related to the business of the Company shall
be and become the sole property of the Company, unless released in writing by
the Company, and the Executive hereby assigns any and all rights therein or
thereto to the Company.

(c)           All files, records, correspondence, memoranda, notes or other
documents (including, without limitation, those in computer-readable form) or
property relating or belonging to the Company or its affiliates, whether
prepared by the Executive or otherwise coming into his possession in the course
of the performance of his services under this Agreement, shall be the exclusive
property of Company and shall be delivered to Company and not retained by the
Executive (including, without limitations, any copies thereof) upon termination
of this Agreement for any reason whatsoever.

(d)           The Executive acknowledges that a breach of his covenants
contained in this Section 7 may cause irreparable damage to the Company and its
affiliates, the exact amount of which will be difficult to ascertain, that the
remedies at law for any such breach will be inadequate and that the amounts
payable to the Executive pursuant to the provisions of Section 6(a)(iii), (iv)
and the paragraphs following 6(a)(iv) and /or 6(b)(ii), (iii) and (iv) hereunder
are additional consideration for the covenants contained in this Section 7.
Accordingly, the Executive agrees that if he breaches any of the covenants
contained in this Section 7, in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief. In addition, the breach of any of the
covenants contained in this Section 7 shall entitle the Company to permanently
withhold, and to recover from the Executive any amounts paid to the Executive
pursuant to the provisions of Section 6(a)(iii), (iv) and the paragraphs
following 6(a)(iv) and

 

 

-10-

 



 

--------------------------------------------------------------------------------

 

 

/or 6(b)(ii), (iii) and (iv) of this Agreement. The Company shall provide the
Executive with at least five days prior written notice before withholding of any
payment provided for in the immediately preceding sentence.

(e)           The Company and the Executive further acknowledge that the time,
scope, geographic area and other provisions of this Section 7 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. In the event that the agreements in this Section
7 shall be determined by any court of competent jurisdiction to be unenforceable
by reason of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, they shall be interpreted to extend only over the maximum period of
time for which they may be enforceable and/or over the maximum geographical area
as to which they may be enforceable and/or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by such court in
such action.

(f)            The Executive agrees to cooperate with the Company, during the
Term of Employment and thereafter (including following the Executive’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any of its affiliates in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any affiliate, in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Company’s Board or its representatives or counsel, or representatives or
counsel to the Company, or any affiliate as reasonably requested; provided,
however that the same does not materially interfere with his then current
professional activities or important personal activities and is not contrary to
the best interests of the Executive. The Company agrees to reimburse the
Executive, on an after-tax basis, for all expenses actually incurred in
connection with his provision of testimony or assistance, and, if during the
period following the Employment Term, the Company requests the Executive’s
cooperation for a period of greater than 8 hours per month, the Company agrees
to reimburse the Executive at a rate of $250.00 per hour.

(g)           The Executive agrees that, during the Term of Employment and at
any time thereafter (including following the Executive’s termination of
employment for any reason) he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
any of its affiliates or their respective officers, directors, employees,
advisors, businesses or reputations. The Company agrees that, during the
Employment Term, and at any time thereafter, (including following the
Executive’s termination of employment for any reason) it will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage the Executive’s reputation. Notwithstanding the foregoing,
nothing in this Agreement shall preclude the Executive or a representative of
the Company from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.

 

 

-11-

 



 

--------------------------------------------------------------------------------

 

 

(h)           The Executive agrees that until the earlier of (i) November 1,
2009 and (ii) the termination of the Employment Term (the “Lock-Up Period”), the
Executive (a) will not, directly or indirectly, offer, sell, agree to offer or
sell, solicit offers to purchase, grant any call option or purchase any put
option with respect to, pledge, borrow or otherwise dispose of any Relevant
Security (as defined below), and (b) will not establish or increase any “put
equivalent position” or liquidate or decrease any “call equivalent position”
with respect to any Relevant Security (in each case within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder), or otherwise enter into any swap,
derivative or other transaction or arrangement that transfers to another, in
whole or in part, any economic consequence of ownership of a Relevant Security,
whether or not such transaction is to be settled by delivery of Relevant
Securities, other securities, cash or other consideration. As used herein
“Relevant Security” means shares of stock of the Company, the units of limited
partnership interest in The Lexington Master Limited Partnership, a Delaware
limited partnership (the “Partnership”), held by the Executive on the date
hereof and any shares of stock of Company issued in redemption thereof as
permitted by the following sentence. Notwithstanding the foregoing, (i) the
undersigned shall have the right to have his units of limited partnership
interest in the Partnership redeemed for shares of the Company’s stock, which
shares of stock shall be subject to the provisions of this Agreement and (ii) if
(x) during the last 17 days of the Lock-Up Period the Company issues an earnings
release or material news or a material event relating to the Company occurs; or
(y) prior to the expiration of the Lock-Up Period, the Company announces that it
will release earnings results during the 16-day period beginning on the last day
of Lock-Up Period; the restrictions imposed in this Section 7(h) shall continue
to apply until the expiration of the 18-day period beginning on the issuance of
the earnings release or the occurrence of the material news or material event;
provided, however, that this sentence shall not apply if the research published
or distributed on the Company is compliant with Rule 139 of the Securities Act
then in effect and the Company’s securities are actively traded as defined in
Rule 101(c)(1) of Regulation M of the Securities Exchange Act of 1934.

The Executive hereby authorizes the Company during the Lock-Up Period to cause
any transfer agent for the Relevant Securities to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, Relevant Securities for which the undersigned is the record holder and, in
the case of Relevant Securities for which the undersigned is the beneficial but
not the record holder, agrees during the Lock-Up Period to cause the record
holder to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities. The undersigned hereby further agrees that, without
the prior written consent of the Company, during the Lock-up Period the
undersigned (x) will not file or participate in the filing with the Securities
and Exchange Commission of any registration statement, or circulate or
participate in the circulation of any preliminary or final prospectus or other
disclosure document with respect to any proposed offering or sale of a Relevant
Security and (y) will not exercise any rights the undersigned may have to
require registration with the Securities and Exchange Commission of any proposed
offering or sale of a Relevant Security.

8.             Special Tax Provision. (a)    In the event it shall be determined
that any amount or benefit paid with respect to the Executive, (whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement with
the Company, any person whose

 

 

-12-

 



 

--------------------------------------------------------------------------------

 

 

actions result in a change of ownership covered by Section 280G(b)(2) of the
Code or any person affiliated with the Company or such person), as a result of
any change in ownership of the Company or Newkirk Realty Trust, Inc. covered by
Code Section 280G(b)(2) (collectively, the “Covered Payments”) is subject to the
excise tax imposed by Section 4999 of the Code and/or any interest or penalties
with respect to such excise tax (such excise tax is hereinafter referred to as
the “Excise Tax”), the Company shall pay to the Executive an additional payment
(the “Tax Reimbursement Payment”) in an amount such that after payment by the
Executive of all taxes (including any Excise Tax) (including, without
limitation, income taxes) imposed upon the Tax Reimbursement Payment, the
Executive retains an amount of the Tax Reimbursement Payment equal to the Excise
Tax imposed upon the Covered Payments.

(b)           For purposes of determining the amount of the Tax Reimbursement
Payment, the Executive shall be deemed to (i) pay Federal income taxes at the
highest applicable marginal rate of Federal income taxation for the calendar
year in which the Tax Reimbursement Payment is to be made and (ii) pay any
applicable state and local income taxes at the highest applicable marginal rate
of income taxation for the calendar year in which the Tax Reimbursement Payment
is to be made, net of the maximum reduction in Federal income taxes which could
be obtained from deduction of such state and local taxes if paid in such year.

(c)           (i)    (A)         All determinations under this Section 8,
including whether and when a Tax Reimbursement Payment is required and the
amount of such Tax Reimbursement Payment and the assumptions to be utilized in
arriving at such determination, shall be made by the Company’s outside legal
counsel (based on calculations made by a benefits consulting firm or by
independent certified public accountants appointed by the Company) or by
independent certified public accountants appointed by the Company (collectively
the “Tax Advisor”).

(B)          In the event that the Tax Advisor determines, for any reason
whatsoever, the correct amount of the Tax Reimbursement Payment to be less than
the amount determined at the time the Tax Reimbursement Payment was made, the
Executive shall repay to the Company, within thirty days after the time that the
amount of such reduction in Tax Reimbursement Payment is determined by the Tax
Advisor, the portion of the prior Tax Reimbursement Payment attributable to such
reduction (including the portion of the Tax Reimbursement Payment attributable
to the Excise Tax and federal, state and local income tax imposed on the portion
of the Tax Reimbursement Payment being repaid by the Executive, using the
assumptions and methodology utilized to calculate the Tax Reimbursement Payment
(unless manifestly erroneous)), plus interest on the amount of such repayment at
the rate provided in Section 6621(a)(1) of the Code.

(ii)        In the event that the determination set forth in (A) above is made
by the Tax Advisor after the filing by the Executive of any of his tax returns
for the calendar year in which the change in ownership event covered by Code
Section 280G(b)(2) occurred but prior to the date the statute of limitations has
expired for refund claims, the Executive shall file at the request of the
Company an amended tax return in accordance with the Tax Advisor’s
determination, but no portion of the Tax Reimbursement Payment shall be required
to be refunded to the Company until actual refund or credit of such portion has
been

 

 

-13-

 



 

--------------------------------------------------------------------------------

 

 

made to the Executive, and interest payable to the Company shall not exceed the
interest received or credited to the Executive by such tax authority for the
period it held such portion (less any tax the Executive must pay on such
interest and which the Executive is unable to deduct as a result of payment of
the refund).

(iii)       In the event that the Excise Tax is later determined by the Tax
Advisor or the Internal Revenue Service to exceed the amount taken into account
hereunder at the time the Tax Reimbursement Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Tax Reimbursement Payment), the Company shall make an additional Tax
Reimbursement Payment in respect of such excess (plus any interest or penalties
payable with respect to such excess) once the amount of such excess is finally
determined.

(iv)       In the event of any controversy with the Internal Revenue Service (or
other taxing authority) under this Section 8, the Executive shall promptly
notify the Company of such controversy and provide all documents provided by the
Internal Revenue Service (or other taxing authority) to the Executive within 10
days of receipt of such documents. The Executive shall permit the Company to
control issues related to this Section 8, provided that such issues do not
potentially materially adversely affect the Executive; provided further,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax thereon, including interest and
penalties, which is payable to the Executive pursuant to the provisions of
Section 8(a) hereof. In the event any issues do potentially materially adversely
affect the Executive, the Executive and the Company shall in good faith
cooperate so as not to jeopardize resolution of the issues, but if the parties
cannot agree the Company shall make the final determination with regard to the
issues; provided further, however, that the Company shall bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax thereon,
including interest and penalties, which is payable to the Executive pursuant to
the provisions of Section 8(a) hereof. In the event of any conference with any
taxing authority as to the Excise Tax or associated income taxes, the Executive
shall permit a representative of the Company to accompany the Executive, and the
Executive and his representative shall cooperate with the Company and its
representative.

(v)        With regard to any initial filing for a refund or any other action
required pursuant to this Section 8 (other then by mutual agreement) or, if not
required, agreed to by the Company and the Executive, the Executive shall
cooperate fully with the Company.

 

(d)           The Company shall use its best efforts to cause the Tax Advisor to
promptly deliver the initial determination required hereunder within forty-five
(45) days after the change in ownership covered by Section 280G(b)(2) of the
Code. The Tax Reimbursement Payment, or any portion thereof, payable by the
Company shall be paid not later than the thirtieth (30th) day following the
determination by the Tax Advisor. The amount of such payment shall be subject to
later adjustment in accordance with the

 

 

-14-

 



 

--------------------------------------------------------------------------------

 

 

determination of the Tax Advisor as provided herein. Notwithstanding the
foregoing, in no event shall payment of the Tax Reimbursement Payment occur
before the earlier of the Executive’s termination of employment with the Company
or a “change in control event” within the meaning of Proposed Treasury
Regulation § 1.409A-3(g)(5) or any successor Temporary or Final Treasury
Regulation (a “Qualifying Change in Control”); however, if the Executive is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) and any
Covered Payment is made in connection with the Executive’s termination of
employment with the Company, then any portion of the Tax Reimbursement Payment
that is attributable to such Covered Payments shall be paid to the Executive on
the date that is six months after the Executive’s last day of employment with
the Company. If the Executive becomes entitled to receive a Tax Reimbursement
Payment in connection with a change in control that is not a Qualifying Change
in Control, the unpaid Tax Reimbursement Payment shall accrue interest an annual
interest rate of prime plus one-percent until paid immediately following the
Executive’s last day of employment; however, if Executive is a “specified
employee” within the meaning of Code Section 409A(a)(2)(B)(i), then the Company
shall pay the Executive the deferred Tax Reimbursement Payment on the date that
is six months after the Executive’s last day of employment with the Company.

(e)           The Company shall be responsible for all charges of the Tax
Advisor.

(f)            The Executive and the Company shall mutually agree on and
promulgate further guidelines in accordance with this Section 8 to the extent,
if any, necessary to effect the reversal of excessive, or a shortfall in, Tax
Reimbursement Payments.

(g)           The payments made pursuant to Section 8 hereof shall be excluded
from all pension and benefit calculations under the employee benefit plans of
the Company and its affiliates.

9.             Representations and Warranties of the Executive. Executive hereby
represents and warrants that as of the date hereof (a) Executive is in full
compliance with the terms of that certain Exclusivity Services Agreement, dated
as of November 7, 2005 between Newkirk Realty Trust, Inc. and Executive and that
certain Exclusivity Services Agreement, dated as of December 31, 2003 between
First Union Real Estate Equity and Mortgage Investments and Executive (now known
as Winthrop Realty Trust) (collectively, the “Exclusivity Agreements”) and (b)
First Union Real Estate Equity and Mortgage Investments has no claims for breach
with respect to any of the Exclusivity Agreements. The execution and delivery of
this Agreement by Executive do not, and the performance of Executive’s
obligations hereunder will not, result in any breach of, or constitute a default
(or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment or
cancellation of, any of the Exclusivity Agreements.

10.          Notices. Any notices required or permitted hereunder shall be in
writing and shall be deemed to have been given when personally delivered or when
mailed, certified or registered mail, postage prepaid, to the following
addresses:

If to the Executive:

 

 

-15-

 



 

--------------------------------------------------------------------------------

 

 

Michael L. Ashner

c/o Winthrop Realty Partners, L.P.

Two Jericho Plaza

Wing A, Suite 111

Jericho, New York 11753

If to the Company:

Lexington Realty Trust

One Penn Plaza, Suite 4015

New York, NY 10119-4015

Attention: Compensation Committee Chairman

With a copy to: Joseph S. Bonventre

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, NY 10022

Attention: Mark Schonberger, Esq.

 

11.

General.

(a)           Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York applicable to contracts executed and to be performed entirely within said
State.

(b)           Construction and Severability. If any provision of this Agreement
shall be held invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the parties undertake
to implement all efforts which are necessary, desirable and sufficient to amend,
supplement or substitute all and any such invalid, illegal or unenforceable
provisions with enforceable and valid provisions which would produce as nearly
as may be possible the result previously intended by the parties without
renegotiation of any material terms and conditions stipulated herein.

(c)           Assignability. The Executive may not assign his interest in or
delegate his duties under this Agreement. This Agreement is for the employment
of the Executive, personally, and the services to be rendered by him under this
Agreement must be rendered by him and no other person. The Executive represents
and warrants to the Company that the Executive has no contracts or agreements of
any nature that the Executive has entered into with any other person, firm or
corporation that contain any restraints on the Executive’s ability to perform
his obligations under this Agreement. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns.
Notwithstanding anything else in this Agreement to the contrary, the Company
will assign this Agreement to and all rights hereunder shall inure to the
benefit of any person, firm or corporation resulting from the reorganization of
the Company or succeeding to the business or assets of the Company by purchase,
merger or consolidation.

 

 

-16-

 



 

--------------------------------------------------------------------------------

 

 

(d)           Enforcement Costs. If any contest or dispute shall arise under
this Agreement involving the termination of the Executive’s employment with the
Company and its affiliates or involving the failure or refusal of the Company to
perform fully in accordance with the terms hereof, the Company shall advance the
Executive or pay directly on his behalf, all reasonable legal fees and expenses,
if any, incurred or, in the case of fees and expenses for which payment is
required before the services are rendered, to be incurred within the next 30
days, by the Executive in connection with such contest or dispute upon
presentation of an itemized bill to the Company regarding any such fees and
expenses along with proof reasonably satisfactory to the Company that such
expenses have been incurred or will be incurred within the next 30 days by the
Executive; provided, however, that in the event the resolution of any such
contest or dispute includes a finding that the Executive’s claims in such
contest or dispute are frivolous or brought in bad faith, the Executive shall be
required to reimburse the Company, for all sums advanced to the Executive
pursuant to this Section 11(d) in connection with such contest or dispute,
together with interest in an amount equal to the prime rate, as published in the
Wall Street Journal, but in no event higher than the maximum legal rate
permissible under applicable law, such interest to accrue from the date the
Company makes payment to the Executive hereunder through the date of the
Executive’s repayment thereof. Notwithstanding the foregoing, any reimbursements
under this paragraph following the Executive’s termination of employment with
the Company shall be subject to the payment limitations described in Section
6(e) of this Agreement.

(e)          Compliance with Rules and Policies. The Executive shall perform all
services in all material respects in accordance with the applicable policies,
procedures and rules established by the Company, including, but not limited to,
the By-Laws of the Company. In addition, the Executive, where applicable, shall
comply in all material respects with all laws, rules and regulations that are
generally applicable to the Company, its affiliates and their employees,
directors and officers.

(f)           Taxes. The Company shall withhold from all amounts due hereunder
any applicable withholding taxes payable to federal, state, local or foreign
taxing authorities. Except as set forth in Section 8, the Company shall have no
obligation to indemnify or hold the Executive harmless from any taxes he may
incur from any amounts payable under this Agreement.

(g)           Entire Agreement; Modification. This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements and undertakings, both written and
oral, between the Company and the Executive.

(h)           Duration. Notwithstanding the Employment Term hereunder, the
applicable sections of this Agreement shall continue for so long as any
obligations remain under this Agreement.

(i)             Survival. All of the rights and covenants set forth in Sections
5, 6, 7, 8, 11(d) and 11(k) of this Agreement shall survive and shall continue
to be binding upon the Executive notwithstanding the termination of this
Agreement for any reason whatsoever. It is expressly agreed that the remedy at
law for the breach or threatened breach of any such

 

 

-17-

 



 

--------------------------------------------------------------------------------

 

 

covenant is inadequate and that the Company, in addition to any other remedies
that may be available to it, in law or in equity, shall be entitled to
injunctive relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing that monetary damages will not provide an
adequate remedy.

(j)            Waiver. No waiver by either party hereto of any of the
requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be performed by, the other party shall be deemed
a waiver of a similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time. Any such waiver shall be
express and in writing, and there shall be no waiver by conduct.

(k)           Indemnification. The Company shall indemnify the Executive, to the
maximum extent permitted by applicable law, and in the same or better manner and
to the same or better extent with respect to each aspect of the indemnification
as provided to any other executive of the Company, against all costs, charges
and expenses incurred or sustained by the Executive in connection with any
action, suit or proceeding to which the Executive may be made a party, brought
by any shareholder of the Company directly or derivatively or by any third party
by reason of any act or omission of the Executive as an officer, director or
employee of the Company or of any subsidiary or affiliate of the Company.

(l)             Headings. The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

(m)          Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.

[SIGNATURE PAGE FOLLOWS]

 

 

-18-

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement effective as of the day and year first written
above.

 

 

LEXINGTON REALTY TRUST

 

 

/s/ T. Wilson Eglin

 

Name: T. Wilson Eglin

 

Title: Chief Executive Officer

 

EXECUTIVE

 

 

/s/ Michael L. Ashner

 

Michael L. Ashner

 

Ashner Employment Agreement

 

--------------------------------------------------------------------------------

 

Schedule 1

 

NBTY, Inc.

Winthrop Realty Trust

 

Ashner Employment Agreement

 

--------------------------------------------------------------------------------

 

Schedule 2

 

 

600 Grant AS GP L.P.

AP-PCC III, L.P.

AP-WEM USR LLC

Exeter Capital Corporation (family management company with less than $100,000 in
assets)

First Winthrop Corporation

FUR Holdings LLC

FUR Advisors LLC

FUR Investors LLC

Kestrel Management Corp.

Kestrel Management, L.P.

MAQ/JV Associates LLC

MAQ/Pines Limited Partnership

Newkirk NL Holdings LLC

Newkirk RE Holdings LLC

U.S. Realty Advisors LLC

WEM-Brynmawr Associates LLC

Winthrop Management, L.P.

Winthrop Realty Partners, L.P.

 

and (i) all other single asset entities in which Michael Ashner holds an
investment as of the date of this Agreement, and (ii) other entities in which
Michael Ashner holds a non-controlling interest as of the date of this
Agreement.

 

 

 



 

 